
	
		IB
		Union Calendar No. 307
		111th CONGRESS
		2d Session
		H. R. 5381
		[Report No.
		  111–536]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 25, 2010
			Mr. Waxman (for
			 himself, Mr. Rush,
			 Mr. Dingell,
			 Mr. Stupak, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			July 14, 2010
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on May 25, 2010
		
		
			
		
		A BILL
		To require motor vehicle safety standards
		  relating to vehicle electronics and to reauthorize and provide greater
		  transparency, accountability, and safety authority to the National Highway
		  Traffic Safety Administration.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Motor Vehicle Safety Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Title I—VEHICLE ELECTRONICS AND SAFETY
				STANDARDS
					Sec. 101. Electronics and Engineering
				Expertise.
					Sec. 102. Brake override standard.
					Sec. 103. Accelerator control
				systems.
					Sec. 104. Pedal placement standard.
					Sec. 105. Electronic systems performance
				standard.
					Sec. 106. Push-button ignition systems
				standard.
					Sec. 107. Transmission configuration
				standard.
					Sec. 108. Vehicle event data
				recorders.
					Sec. 109. Commercial motor vehicle rollover
				prevention and crash mitigation.
					Sec. 110. Minimum sound
				requirement.
					Sec. 111. Driver alcohol detection system
				research.
					Title II—TRANSPARENCY AND
				ACCOUNTABILITY
					Sec. 201. Public availability of early warning
				data.
					Sec. 202. Improved NHTSA vehicle safety
				database.
					Sec. 203. Promotion of vehicle defect
				reporting.
					Sec. 204. NHTSA hotline for manufacturer,
				dealer, and mechanic personnel.
					Sec. 205. Corporate responsibility for NHTSA
				reports.
					Sec. 206. Appeal of defect petition
				rejection.
					Sec. 207. Deadlines for rulemaking.
					Sec. 208. Reports to Congress.
					Sec. 209. Restriction on Covered Vehicle Safety
				Officials.
					Title III—Funding
					Sec. 301. Vehicle safety user fee.
					Sec. 302. Authorization of
				appropriations.
					Title IV—ENHANCED SAFETY
				AUTHORITIES
					Sec. 401. Civil penalties.
					Sec. 402. Imminent hazard
				authority.
					Title V—Additional Provisions
					Sec. 501. Preemption of State law.
				
			2.DefinitionsAs used in this Act, the following
			 definitions apply:
			(1)The term passenger motor
			 vehicle means a motor vehicle (as defined in section 30102(a)(6) of
			 title 49, United States Code) that is rated at less than 10,000 pounds gross
			 vehicular weight. Such term does not include—
				(A)a motorcycle;
				(B)a trailer; or
				(C)a low speed vehicle (as
			 defined in section 571.3 in title 49, Code of Federal Regulations).
				(2)The term
			 Secretary means the Secretary of Transportation, acting through
			 the Administrator of the National Highway Traffic Safety Administration.
			IVEHICLE ELECTRONICS AND
			 SAFETY STANDARDS
			101.Electronics and
			 Engineering Expertise
				(a)Center for vehicle
			 electronics and emerging technologies
					(1)In
			 generalThe Secretary shall establish, within the National
			 Highway Traffic Safety Administration, a Center for Vehicle Electronics and
			 Emerging Technologies. The Center shall—
						(A)build, integrate, and aggregate the
			 agency’s expertise in vehicle electronics and other new and emerging
			 technologies;
						(B)coordinate with all
			 components of the agency responsible for vehicle safety, including research and
			 development, rulemaking, and defects investigation; and
						(C)conduct research into the
			 use of lightweight materials in vehicles, including through the implementation
			 of the Plastic and Composite Intensive Vehicle Safety Roadmap (Report No. DOT
			 HS 810 863).
						(2)LimitationNot more than 20 percent of the funds spent
			 by the Center in a given year may be spent for the purposes described in
			 paragraph (1)(C).
					(b)Honors recruitment
			 program
					(1)EstablishmentThe
			 Secretary shall establish, within the National Highway Traffic Safety
			 Administration, an honors program for engineering students and other students
			 interested in vehicle safety that will enable them to train with engineers and
			 other safety officials for a career in vehicle safety. The Secretary is
			 authorized to provide a stipend to students during their participation in the
			 program.
					(2)Targeted
			 studentThe Secretary shall
			 develop a plan to target and make an aggressive outreach to recruit the top 10
			 percent of science, technology, engineering and mathematics students
			 attending—
						(A)1890 Land Grant
			 Institutions (as defined in section 2 of the Agricultural Research, Extension,
			 and Education Reform Act of 1998 (7 U.S.C. 7061));
						(B)Predominantly Black
			 Institutions (as defined in section 318 of the Higher Education Act of 1965 (20
			 U.S.C. 1059e));
						(C)Tribal Colleges or
			 Universities (as defined in section 316(b) of the Higher Education Act of 1965
			 (20 U.S.C. 1059c(b))); and
						(D)Hispanic Serving
			 Institutions (as defined in section 318 of the Higher Education Act of 1965 (20
			 U.S.C. 059e)).
						102.Brake override
			 standard
				(a)Unintended
			 accelerationThe Secretary
			 shall initiate a rulemaking proceeding pursuant to section 30111 of title 49,
			 United States Code, to prescribe or amend a Federal motor vehicle safety
			 standard that would mitigate unintended acceleration in passenger motor
			 vehicles. The standard—
					(1)shall establish
			 performance requirements that enable a driver to bring a passenger motor
			 vehicle safely to a full stop by normal braking application even if the vehicle
			 is simultaneously receiving accelerator input signals;
					(2)may permit compliance
			 with such requirements through a smart pedal system that requires brake pedal
			 application, after a period of time determined by the Secretary, to override an
			 accelerator input signal in order to stop the vehicle; and
					(3)may permit vehicles to incorporate a means
			 by which the driver would be able to temporarily disengage the technology or
			 mechanism required under paragraph (1) to facilitate operations, such as
			 maneuvering trailers, or other operating conditions, that may require the
			 simultaneous operation of the service brake and accelerator pedal.
					(b)DeadlineThe
			 Secretary shall issue a final rule under subsection (a) within 1 year after the
			 date of enactment of this Act.
				103.Accelerator control
			 systems
				(a)In
			 generalThe Secretary shall
			 initiate a rulemaking proceeding to amend Federal motor vehicle safety standard
			 124 to require that at least 1 redundant circuit or other mechanism be built
			 into accelerator control systems, including systems controlled by electronic
			 throttle, to maintain vehicle control in the event of failure or malfunction in
			 the accelerator control system.
				(b)DeadlineThe
			 Secretary shall issue a final rule under subsection (a) within 2 years after
			 the date of enactment of this Act.
				(c)CombinedIf
			 the Secretary considers it appropriate, the Secretary may combine the
			 rulemaking proceeding required by subsection (a) with the rulemaking proceeding
			 required by section 102.
				104.Pedal placement
			 standard
				(a)Consideration of
			 RuleNot later than 18 months
			 after the date of the enactment of this Act, the Secretary shall initiate a
			 rulemaking proceeding pursuant to section 30111 of title 49, United States
			 Code, to consider prescribing or amending Federal motor vehicle safety
			 standards to prevent the potential obstruction of pedal movement in passenger
			 motor vehicles by establishing minimum clearances for passenger motor vehicle
			 foot pedals with respect to other pedals and the vehicle floor (including
			 aftermarket floor coverings), taking into account various pedal mounting
			 configurations.
				(b)Deadline for
			 decisionIf the Secretary
			 determines such safety standards are reasonable, practicable, and appropriate,
			 the Secretary shall prescribe the safety standards described in subsection (a)
			 not later than 4 years after the date of enactment of this Act. If the
			 Secretary determines that no additional safety standards are reasonable,
			 practicable, and appropriate the Secretary shall transmit a report to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate describing the
			 reasons such standards were not prescribed.
				105.Electronic systems
			 performance standard
				(a)In
			 GeneralNot later than 2
			 years after the enactment of this Act, the Secretary shall initiate a
			 rulemaking proceeding pursuant to section 30111 of title 49, United States
			 Code, to consider requiring electronic systems in passenger motor vehicles to
			 meet minimum standards for performance. The Secretary shall consider the
			 findings and recommendations of the National Academy of Sciences pursuant to
			 its study of electronic vehicle controls and unintended acceleration. The
			 standard may include requirements for electronic components, the interaction of
			 those electronic components, or the effect of surrounding environments on those
			 electronic systems.
				(b)Deadline for
			 decisionIf the Secretary
			 determines such safety standards are reasonable, practicable, and appropriate,
			 the Secretary shall prescribe the safety standards described in subsection (a)
			 not later than 4 years after the date of enactment of this Act. If the
			 Secretary determines that no additional safety standards are reasonable,
			 practicable, and appropriate the Secretary shall transmit a report to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate describing the
			 reasons such standards were not prescribed.
				106.Push-button ignition
			 systems standard
				(a)In
			 generalThe Secretary shall
			 initiate a rulemaking proceeding pursuant to section 30111 of title 49, United
			 States Code, to prescribe or amend a Federal motor vehicle safety standard for
			 passenger motor vehicles equipped with push-button ignition systems, to
			 establish the standard operation and function of such systems when used by
			 drivers, including drivers unfamiliar with the vehicle, in an emergency
			 situation when the vehicle is in motion.
				(b)DeadlineThe
			 Secretary shall issue a final rule under subsection (a) within 2 years after
			 the date of enactment of this Act.
				107.Transmission
			 configuration standard
				(a)In
			 GeneralThe Secretary shall
			 initiate a rulemaking proceeding pursuant to section 30111 of title 49, United
			 States Code, to revise Federal motor vehicle safety standard 102, to improve
			 the recognition of the gear selector positions for drivers, including drivers
			 unfamiliar with the vehicle, and to improve the conspicuity of the neutral
			 position.
				(b)DeadlineThe
			 Secretary shall issue a final rule under subsection (a) within 1 year after the
			 date of enactment of this Act.
				108.Vehicle event data
			 recorders
				(a)Required event data
			 recordersNot later than 6
			 months after the date of the enactment of this section, the Secretary shall
			 modify the regulation contained in part 563 of title 49, Code of Federal
			 Regulations, to require that passenger motor vehicles sold in the United States
			 be equipped with an event data recorder that meets the requirements for event
			 data recorders set forth in such part. The Secretary shall require
			 manufacturers to include such event data recorders in their entire fleet
			 beginning in model year 2015.
				(b)Requirements for event
			 data recordersThe Secretary
			 shall initiate a rulemaking proceeding pursuant to section 30111 of title 49,
			 United States Code, to require that the event data recorders required to be
			 installed in passenger motor vehicles pursuant to subsection (a) continuously
			 record vehicle operational data that can be stored and accessed for retrieval
			 and analysis in accordance with subsections (c) and (d).
				(c)SpecificationsThe rule—
					(1)shall require such
			 recorders to store data covering a reasonable time before, during, and after a
			 crash or airbag deployment, including information on engine performance,
			 steering, braking, acceleration, vehicle speed, seat belt use, and airbag
			 deployment level, deactivation status, deployment time, and deployment stage,
			 and may require such recorders to store other data, such as data related to
			 vehicle rollovers, as the Secretary considers appropriate;
					(2)shall require such recorders to store data
			 covering at least a sufficient period of time to capture all relevant data from
			 a crash, including vehicle rollovers, and shall establish appropriate recording
			 times for capturing data prior to a crash event;
					(3)may require such
			 recorders to capture certain events such as rapid deceleration and full braking
			 lasting more than 10 seconds, even if there is not a crash or airbag
			 deployment;
					(4)may not require information recorded or
			 transmitted by such data recorders to include the vehicle location, except for
			 the purposes of emergency response;
					(5)shall require that data
			 stored on such recorders be accessible, regardless of vehicle manufacturer or
			 model, with commercially available equipment;
					(6)shall specify any data format requirements
			 or other requirements, including a standardized data access port, the Secretary
			 determines appropriate to facilitate accessibility and analysis; and
					(7)shall require that such recorders meet at
			 least the performance requirements for crash resistance included in part 563 of
			 title 49, Code of Federal Regulations (as amended January 14, 2008), and, if
			 the Secretary determines that these requirements do not provide adequate
			 temperature, crash, or water resistance, shall establish such additional
			 standards.
					(d)Limitations on
			 information retrieval
					(1)Ownership of
			 dataThe rule issued under subsection (b) shall provide that any
			 data in a data recorder required under the rule is the property of the owner or
			 lessee of the motor vehicle in which the data recorder is installed.
					(2)PrivacyThe
			 rule issued under subsection (b) shall provide that information recorded or
			 transmitted by such a data recorder may not be retrieved by a person other than
			 the owner or lessee of the motor vehicle in which the recorder is installed
			 unless—
						(A)a court authorizes
			 retrieval of the information in furtherance of a legal proceeding;
						(B)the owner or lessee
			 consents to the retrieval of the information for any purpose, including the
			 purpose of diagnosing, servicing, or repairing the motor vehicle; or
						(C)the information is
			 retrieved by a government motor vehicle safety agency for the purpose of
			 improving motor vehicle safety if the personally identifiable information of
			 the owner, lessee, or driver of the vehicle and the vehicle identification
			 number is not disclosed in connection with the retrieved information.
						(3)Tamper
			 resistanceThe rule issued
			 under subsection (b) shall establish performance requirements for preventing
			 unauthorized access to the data stored on such event data recorder in order to
			 protect the security, integrity, and authenticity of the data.
					(e)Disclosure of existence
			 and purpose of event data recorderThe rule issued under
			 subsection (a) shall provide that any owner’s manual or similar documentation
			 provided to the first purchaser of a passenger motor vehicle for purposes other
			 than resale shall disclose that the vehicle is equipped with such a data
			 recorder and explain the purpose of the recorder.
				(f)Access to event data
			 recorders in defect investigationsSection 30166(c)(3)(C) of
			 title 49, United States Code, is amended by inserting , including any
			 electronic data contained within the vehicle’s diagnostic system or event data
			 recorder after equipment.
				(g)Deadline for
			 rulemakingThe Secretary
			 shall issue a final rule under subsection (a) not later than 3 years after the
			 date of enactment of this Act.
				109.Commercial motor
			 vehicle rollover prevention and crash mitigation
				(a)RulemakingNot later than 6 months after the date of
			 enactment of this Act, the Secretary shall initiate a rulemaking proceeding
			 pursuant to section 30111 of title 49, United States Code, to prescribe or
			 amend a Federal motor vehicle safety standard to reduce commercial motor
			 vehicle rollover and loss of control crashes and mitigate deaths and injuries
			 associated with such crashes for air-braked motor vehicles with a gross vehicle
			 weight rating of more than 26,000 pounds.
				(b)Required performance
			 standardsThe rulemaking proceeding initiated under subsection
			 (a) shall establish standards to reduce the occurrence of rollovers consistent
			 with stability enhancing technologies that address both rollovers and
			 loss-of-control crashes.
				(c)DeadlineThe Secretary shall issue a final rule
			 under subsection (a) not later than 18 months after the date of enactment of
			 this Act.
				110.Minimum sound
			 requirement
				(a)RulemakingNot later than 18 months following the date
			 of enactment of this Act the Secretary shall initiate a rulemaking proceeding
			 under section 30111 of title 49, United States Code, to promulgate a motor
			 vehicle safety standard to establish performance requirements for an alert
			 sound that allows blind and other pedestrians to reasonably detect a nearby
			 electric or hybrid vehicle operating below the cross-over speed, if any. Such
			 standard—
					(1)shall require new
			 electric or hybrid vehicles to provide an alert sound conforming to the
			 requirements of the motor vehicle safety standard established under this
			 subsection;
					(2)shall not require either driver or
			 pedestrian activation of the alert sound;
					(3)shall allow the pedestrian to reasonably
			 detect a nearby electric or hybrid vehicle in critical operating scenarios,
			 including but not limited to constant speed, accelerating, and
			 decelerating;
					(4)shall allow manufacturers
			 to provide each vehicle with 1 or more alert sounds that comply with the motor
			 vehicle safety standard at the time of manufacture; and
					(5)shall require manufacturers to provide,
			 within reasonable manufacturing tolerances, the same alert sound or set of
			 alert sounds for all vehicles of the same make and model and shall prohibit
			 manufacturers from providing any mechanism for anyone other than the
			 manufacturer or the dealer to disable, alter, replace, or modify the alert
			 sound or set of alert sounds, except that the manufacturer or dealer may alter,
			 replace, or modify the alert sound or set of alert sounds in order to remedy a
			 defect or non-compliance with the motor vehicle safety standard.
					(b)ConsiderationWhen
			 conducting the required rulemaking, the Secretary shall—
					(1)determine the minimum level of an alert
			 sound emitted from a motor vehicle that is necessary to provide blind and other
			 pedestrians with the information needed to reasonably detect a nearby electric
			 or hybrid vehicle operating at or below the cross-over speed, if any;
					(2)determine the performance
			 requirements for an alert sound that is recognizable to a pedestrian as a motor
			 vehicle in operation; and
					(3)consider the overall
			 noise impact to streets and communities.
					(c)Phase-in
			 requiredThe motor vehicle safety standard prescribed pursuant to
			 subsection (a) shall establish a phase-in period for compliance, as determined
			 by the Secretary, and shall require full compliance with the required motor
			 vehicle safety standard for motor vehicles manufactured on or after September 1
			 of the calendar year that begins 3 years after the date on which the final rule
			 is issued.
				(d)ConsultationWhen
			 conducting the required study and rulemaking, the Secretary shall consult
			 with—
					(1)the Environmental
			 Protection Agency to assure that the motor vehicle safety standard is
			 consistent with existing noise requirements overseen by the Agency;
					(2)consumer groups
			 representing individuals who are blind;
					(3)automobile manufacturers
			 and professional organizations representing them; and
					(4)technical standardization
			 organizations responsible for measurement methods such as the Society of
			 Automotive Engineers, the International Organization for Standardization, and
			 the United Nations Economic Commission for Europe, World Forum for
			 Harmonization of Vehicle Regulations.
					(e)DeadlineThe Secretary shall issue a final rule
			 under subsection (a) not later than 36 months after the date of enactment of
			 this Act.
				(f)Study and
			 reportNot later than 4 years after the date of enactment of this
			 Act, the Secretary shall complete a study and report to Congress as to whether
			 there exists a safety need to apply the motor vehicle safety standard required
			 by subsection (a) to conventional motor vehicles. In the event that the
			 Secretary determines there exists a safety need, the Secretary shall initiate
			 rulemaking under section 30111 of title 49, United States Code to extend the
			 standard to conventional motor vehicles.
				(g)DefinitionsFor
			 purposes of the motor vehicle safety standard required under this
			 section—
					(1)the term alert sound means a
			 vehicle-emitted sound that enables pedestrians to discern vehicle presence,
			 direction, location, and operation;
					(2)the term
			 cross-over speed means the speed at which tire noise, wind
			 resistance, or other factors eliminate the need for a separate alert sound, as
			 determined by the Secretary;
					(3)the term conventional motor
			 vehicle means a motor vehicle powered by a gasoline, diesel, or
			 alternative fueled internal combustion engine as its sole means of
			 propulsion;
					(4)the term electric
			 vehicle means a motor vehicle with an electric motor as its sole means
			 of propulsion; and
					(5)the term hybrid
			 vehicle means a motor vehicle which has more than one means of
			 propulsion.
					111.Driver alcohol
			 detection system research
				(a)ResearchThe Secretary shall carry out a
			 collaborative research effort to continue to explore the feasibility and the
			 potential benefits of, and the public policy challenges associated with, more
			 widespread deployment of in-vehicle technology to prevent alcohol-impaired
			 driving.
				(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report annually to the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate—
					(1)describing progress in
			 carrying out the collaborative research effort; and
					(2)including an accounting
			 for the use of Federal funds obligated or expended in carrying out that
			 effort.
					(c)AuthorizationFrom
			 amounts appropriated under section 30104 of title 49, United States Code, the
			 Secretary is authorized to expend $8,000,000 during each of fiscal years 2011
			 through 2015 to conduct the research required under this section.
				IITRANSPARENCY AND
			 ACCOUNTABILITY
			201.Public availability of
			 early warning data
				(a)In
			 generalSection 30166(m) of
			 title 49, United States Code, is amended by in paragraph (4), by striking
			 subparagraph (C) and inserting the following:
					
						(C)DisclosureThe information provided to the Secretary
				pursuant to this subsection shall be disclosed publicly unless exempt from
				disclosure under section 552(b) of title
				5.
						.
				(b)RegulationsNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall issue regulations regarding public
			 access to information submitted pursuant to section 30166(m). The Secretary may
			 establish categories of information provided pursuant to such section that must
			 be made available to the public and categories that are exempt from public
			 disclosure under section 552(b) of title 5, United States Code.
				(c)ConsultationIn
			 conducting the rulemaking required under subsection (a), the Secretary shall
			 consult with the Director of the Office of Government Information Services
			 within the National Archives and the Director of the Office of Information
			 Policy of the Department of Justice.
				(d)Presumption and
			 limitationThe Secretary shall issue the regulations with a
			 presumption in favor of maximum public availability of information. The
			 following types of information shall not be eligible for protection under
			 section 552(b)(4) of title 5, United States Code, and shall not be withheld
			 from public disclosure:
					(1)Production information
			 regarding passenger motor vehicles, information on incidents involving death or
			 injury, and numbers of property damage claims.
					(2)Aggregated numbers of
			 consumer complaints.
					(e)Nullification of prior
			 regulationsBeginning 2 years after the date of the enactment of
			 this Act, the regulations establishing early warning reporting class
			 determinations in Appendix C of section 512 of title 49, Code of Federal
			 Regulations, shall have no force or effect.
				202.Improved NHTSA vehicle
			 safety database
				(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall improve public accessibility to information on
			 the National Highway Traffic Safety Administration’s publicly accessible
			 vehicle safety databases by—
					(1)improving organization
			 and functionality, including design features such as drop-down menus, and
			 allowing for data to be searched, aggregated, and downloaded;
					(2)providing greater
			 consistency in presentation of vehicle safety issues; and
					(3)improving searchability
			 about specific vehicles and issues through standardization of commonly used
			 search terms.
					(b)Vehicle recall
			 informationThe Secretary shall require that motor vehicle recall
			 information be made available to consumers on the Internet, searchable by
			 vehicle identification number in a format that preserves consumer privacy. The
			 Secretary may initiate a rulemaking proceeding to require that such information
			 be available on manufacturer websites or through other reasonable means.
				(c)Accessibility of
			 manufacturer communicationsSection 30166(f) of title 49, United
			 States Code, is amended by inserting , and make available on a publicly
			 accessible Internet website, after Secretary of
			 Transportation.
				203.Promotion of vehicle
			 defect reportingSection 32302
			 of title 49, United States Code, is amended by adding at the end the
			 following:
				
					(d)Motor Vehicle Defect
				Reporting Information
						(1)Rulemaking
				requiredWithin 1 year after
				the date of enactment of the Motor Vehicle Safety Act of 2010 the Secretary
				shall prescribe regulations that require passenger motor vehicle manufacturers
				to affix, in the glove compartment or in another readily accessible location on
				the vehicle, a sticker, decal, or other device that provides, in simple and
				understandable language, information about how to submit a safety-related motor
				vehicle defect complaint with the National Highway Traffic Safety
				Administration. The information may not be placed on the label required by
				section 3 of the Automobile Information Disclosure Act (15 U.S.C. 1232).
						(2)ApplicationThe
				requirements established under paragraph (1) shall apply to passenger motor
				vehicles manufactured in model years beginning more than 1 year after the date
				on which a final rule is published under that
				paragraph.
						.
			204.NHTSA hotline for
			 manufacturer, dealer, and mechanic personnelThe Secretary shall—
				(1)establish a means by
			 which mechanics, automobile dealership personnel, and automobile manufacturer
			 personnel may contact the National Highway Traffic Safety Administration
			 directly and confidentially regarding potential passenger automobile safety
			 defects; and
				(2)publicize the means for
			 contacting the National Highway Traffic Safety Administration in a manner that
			 targets mechanics, automobile dealership personnel, and manufacturer
			 personnel.
				205.Corporate
			 responsibility for NHTSA reports
				(a)In
			 GeneralSection 30166 of title 49, United States Code, is amended
			 by adding at the end the following:
					
						(o)Corporate
				Responsibility for ReportsThe Secretary shall require, for each
				company submitting information to the Secretary in response to a request for
				information in a safety or compliance investigation under this chapter, that a
				senior official responsible for safety residing in the United States certify
				that—
							(1)the signing official has
				reviewed the submission; and
							(2)based on the official’s
				knowledge, the submission does not contain any untrue statement of a material
				fact or omit to state a material fact necessary in order to make the statements
				made, in light of the circumstances under which such statements were made, not
				misleading.
							.
				(b)Civil
			 penaltySection 30165(a) of title 49, United States Code, is
			 amended—
					(1)by striking A
			 person in paragraph (3) and inserting Except as provided in
			 paragraph (4), a person; and
					(2)by adding at the end
			 thereof the following:
						
							(4)False, misleading, or
				incomplete reportsA person
				who knowingly and willfully submits materially false, misleading, or incomplete
				information to the Secretary, after certifying the same information as accurate
				and complete under the certification process established pursuant to section
				30166(o), shall be subject to a civil penalty of not more than $5,000 per day.
				The maximum penalty under this paragraph for a related series of daily
				violations is
				$5,000,000.
							.
					206.Appeal of defect
			 petition rejectionSection
			 30162 of title 49, United States Code, is amended by adding at the end the
			 following:
				
					(f)Judicial
				reviewA decision of the
				Secretary to deny a petition filed under subsection (a)(2) of this section is
				agency action subject to judicial review under chapter 7 of title 5, and such
				action shall not be considered committed to agency discretion within the
				meaning of section 701(a)(2) of such title. A person aggrieved by the denial of
				a petition may obtain judicial review by filing an action in the court of
				appeals of the United States for the circuit in which the person resides or has
				its principal place of business or the United States Court of Appeals for the
				District of Columbia Circuit not more than 180 days after notice of the denial
				of the petition is published in the Federal
				Register.
					.
			207.Deadlines for
			 rulemakingIf the Secretary
			 determines that a deadline for a final rule under this Act, or an amendment
			 made by this Act, cannot be met, the Secretary shall—
				(1)notify the Committee on
			 Energy and Commerce of the House of Representatives and the Senate Committee on
			 Commerce, Science, and Transportation and explain why that deadline cannot be
			 met; and
				(2)establish a new deadline
			 for that rule.
				208.Reports to
			 Congress
				(a)Study on early warning
			 dataNot later than 3, 5, 7, and 9 years after the date of
			 enactment of this Act, the Office of the Inspector General of the Department of
			 Transportation shall complete a study of the utilization of Early Warning data
			 by the National Highway Traffic Safety Administration (NHTSA). Each study shall
			 evaluate the following:
					(1)The number and type of
			 requests for information made by the NHTSA based on data received in the Early
			 Warning Reporting system.
					(2)The number of safety
			 defect investigations opened by NHTSA using any information reported to the
			 agency through the Early Warning Reporting system.
					(3)The nature and vehicle
			 defect category of all such safety defect investigations.
					(4)The number of
			 investigations described in paragraph (2) that are subsequently closed without
			 further action.
					(5)The duration of each
			 investigation described in paragraph (2)
					(6)The percentage of each
			 investigation that result in a finding of a safety defect or recall by the
			 agency.
					(7)Other information the
			 Office of the Inspector General deems appropriate.
					(b)Report on operations of
			 the Center for Vehicle Electronics and Emerging TechnologiesNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 report to Congress regarding the operations of the Center for Vehicle
			 Electronics and Emerging Technologies. Such report shall include information
			 about the accomplishments of the Center, the role the Center plays in
			 integrating and aggregating expertise across NHTSA, and priorities of the
			 Center over the next 5 years.
				(c)Study of crash data
			 collectionNot later than 1
			 year after the date of enactment of this Act, the Secretary shall issue a
			 report regarding the quality of data collected through the National Automotive
			 Sampling System, including the Special Crash Investigations, and
			 recommendations for improvements to this data collection program. The report
			 shall include information regarding—
					(1)the analysis and
			 conclusions NHTSA can reach based on the amount of data collected in a given
			 year, and the additional analysis and conclusions NHTSA could reach if more
			 crash investigations were conducted each year;
					(2)the number of
			 investigations per year that would allow for optimal data analysis and crash
			 information;
					(3)the results of a
			 comprehensive review of the data elements collected from each crash to
			 determine if additional data should be collected; which review shall include
			 input from interested parties, such as suppliers, automakers, safety advocates,
			 the medical community and research organizations; and
					(4)the resources that would
			 be necessary for NHTSA to implement these recommendations.
					(d)Submission of
			 reportsEach report shall be submitted to the Committee on Energy
			 and Commerce of the House of Representatives and to the Committee on Commerce,
			 Science, and Transportation of the Senate upon completion.
				209.Restriction on Covered
			 Vehicle Safety Officials
				(a)AmendmentSubchapter I of chapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						30107.Restriction on
				covered vehicle safety officials
							(a)In
				generalFor a period of 1
				year after the termination of his or her service or employment, a covered
				vehicle safety official shall not knowingly make, with the intent to influence,
				any communication to or appearance before any officer or employee of the
				National Highway Transportation Safety Administration on behalf of any
				manufacturer subject to regulation under this chapter in connection with any
				matter involving vehicle safety on which such person seeks official action by
				any officer or employee of the National Highway Transportation Safety
				Administration.
							(b)No Effect on Section
				207This section does not expand, contract, or otherwise affect
				the application of any waiver or criminal penalties under section 207 of title
				18, United States Code.
							(c)Effective
				DateThis section shall apply to covered vehicle safety officials
				who terminate service or employment with the National Highway Transportation
				Safety Administration after the date of enactment of the Motor Vehicle Safety
				Act of 2010.
							(d)DefinitionIn
				this section, the term covered vehicle safety official means any
				officer or employee of the National Highway Transportation Safety
				Administration who, within the final 12 months of his or her service or
				employment with the agency, serves or served in a technical or legal capacity,
				and whose job responsibilities include or included vehicle safety defect
				investigation, vehicle safety compliance, vehicle safety rulemaking, or vehicle
				safety research, and any officer or employee of the National Highway
				Transportation Safety Administration serving in a supervisory or management
				capacity over such officers or employees.
							(e)Special Rule for
				DetaileesFor purposes of this section, a person who is detailed
				from one department, agency, or other entity to another department, agency, or
				other entity shall, during the period such person is detailed, be deemed to be
				an officer or employee of both departments, agencies, or such entities.
							(f)Exception for
				testimonyNothing in this section shall prevent an individual
				from giving testimony under oath, or from making statements required to be made
				under penalty of
				perjury.
							.
				(b)Civil
			 penaltySection 30165(a) of
			 title 49, United States Code, as amended by section 205, is further amended by
			 adding at the end the following:
					
						(5)Section
				30107A person who violates
				section 30107 shall be subject to a civil penalty of not more than
				$55,000.
						.
				(c)Conforming
			 amendmentThe table of contents for chapter 301 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 30106 the following:
					
						
							30107. Restriction on covered vehicle safety
				officials.
						
						.
				IIIFunding
			301.Vehicle safety user
			 fee
				(a)AmendmentSubchapter I of chapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						30108.Vehicle safety user
				fee
							(a)Establishment of
				fundThere is established in
				the Treasury of the United States a separate account for the deposit of fees
				under this section to be known as the Vehicle Safety Fund.
							(b)Assessment and
				collection of vehicle safety feesBeginning 1 year after the date of
				enactment of the Motor Vehicle Safety Act of 2010, the Secretary shall assess
				and collect, in accordance with this section, a vehicle safety user fee from
				the manufacturer for each motor vehicle that is certified as compliant with
				applicable motor vehicle safety standards pursuant to section 30115.
							(c)DepositThe
				Secretary shall deposit any fees collected pursuant to
				subsection (b) into the Vehicle Safety
				Fund established by
				subsection (a).
							(d)UseAmounts in the Vehicle Safety Fund shall be
				available to the Secretary, as provided in subsection (i), for making
				expenditures to meet the obligations of the United States to carry out vehicle
				safety programs of the National Highway Traffic Safety Administration.
							(e)Vehicle safety user
				fee
								(1)First, second, and
				third year feesThe fee
				assessed under this section for the first three years shall be as
				follows:
									(A)$3 for each vehicle certified during the
				first year in which such fees are assessed.
									(B)$6 for each vehicle certified during the
				second year in which such fees are assessed.
									(C)$9 for each vehicle certified during the
				third year in which such fees are assessed.
									(2)Subsequent
				yearsThe fee assessed under
				this section for each vehicle certified after the third year in which such fees
				are assessed shall be adjusted by the Secretary by notice published in the
				Federal Register to reflect the total percentage change that occurred in the
				Consumer Price Index for all Urban Consumers for the 12 month period ending
				June 30 preceding the fiscal year for which fees are being established.
								(3)PaymentThe
				Secretary shall require payment of fees under this section on a quarterly basis
				and not later than one quarter after the date on which the fee was
				assessed.
								(f)RulemakingNot later than 9 months after the date of
				enactment of the Motor Vehicle Safety Act of 2010, the Secretary shall
				promulgate rules governing the collection and payment of fees pursuant to this
				section.
							(g)Limitations
								(1)In
				generalFees under this section shall not be collected for a
				fiscal year unless appropriations for vehicle safety programs of the National
				Highway Traffic Safety Administration for such fiscal year (excluding the
				amount of fees appropriated for such fiscal year) are equal to or greater than
				the amount of appropriations for vehicle safety programs of the National
				Highway Traffic Safety Administration for fiscal year 2010.
								(2)AuthorityIf the Secretary does not assess fees under
				this section during any portion of a fiscal year because of
				paragraph (1), the Secretary may
				assess and collect such fees, without any modification in the rate, at a later
				date in such fiscal year notwithstanding the provisions of
				subsection
				(e)(3) relating to the date fees are to be paid.
								(h)Collection of unpaid
				feesIn any case where the
				Secretary does not receive payment of a fee assessed under this section within
				30 days after it is due, such fee shall be treated as a claim of the United
				States Government subject to subchapter II of chapter 37 of title 31.
							(i)Authorization of
				appropriationsIn addition to
				funds appropriated under section 30104, there is authorized to be appropriated
				from the Vehicle Safety Fund to the Secretary for the National Highway Traffic
				Safety Administration for each fiscal year in which fees are collected under
				subsection (b) an amount equal to the
				total amount collected during the previous fiscal year from fees assessed
				pursuant to this section. Such amounts are authorized to remain available until
				expended.
							(j)Crediting and
				Availability of FeesFees
				authorized under subsection (b) shall be collected and available for obligation
				only to the extent and in the amount provided in advance in appropriations
				Acts.
							.
				(b)Clerical
			 amendmentThe analysis for
			 such chapter is amended by inserting after the item relating to section 30106
			 the following:
					
						
							30108. Vehicle safety user
				fee.
						
						.
				302.Authorization of
			 appropriationsSection 30104
			 of title 49, United States Code, is amended—
				(1)by striking
			 $98,313,500; and
				(2)by striking in each fiscal year
			 beginning and all that follows and
			 inserting
					
						and to carry out the Motor Vehicle
			 Safety Act of 2010—(1)$200,000,000 for fiscal year 2011;
						(2)$240,000,000 for fiscal
				year 2012; and
						(3)$280,000,000 for fiscal
				year
				2013.
						.
				IVENHANCED SAFETY
			 AUTHORITIES
			401.Civil
			 penalties
				(a)In
			 generalSection 30165 of
			 title 49, United States Code, is amended—
					(1)in subsection
			 (a)(1)—
						(A)in the first sentence by
			 striking $5,000 and inserting $25,000; and
						(B)in the third sentence, by striking
			 $15,000,000 and inserting $200,000,000;
						(2)in subsection
			 (a)(3)—
						(A)in the second sentence by
			 striking $5,000 and inserting $25,000 ;
			 and
						(B)in the third sentence, by striking
			 $15,000,000 and inserting $200,000,000;
			 and
						(3)by striking subsection (c) and inserting
			 the following:
						
							(c)Relevant factors in
				determining amount of penalty or compromiseIn determining the amount of a civil
				penalty or compromise, the nature, circumstances, extent, and gravity of the
				violation shall be considered. This shall include, where appropriate, the
				nature of the defect or noncompliance, the severity of the risk of injury, the
				occurrence or absence of injury, the number of motor vehicles or items of motor
				vehicle equipment distributed with the defect or noncompliance, the existence
				of an imminent hazard, the appropriateness of such penalty in relation to the
				size of the business of the person charged, recognizing the potential for undue
				adverse economic impacts on small businesses, and such other factors as
				appropriate.
							.
					(b)Civil Penalty
			 CriteriaNot later than 1
			 year after the date of enactment of this Act, and in accordance with the
			 procedures of section 553 of title 5, United States Code, the Secretary shall
			 issue a final regulation providing its interpretation of the penalty factors
			 described in section 30165(c) of title 49, United States Code, as added by
			 subsection (a).
				(c)ConstructionNothing in this section shall be construed
			 as preventing the imposition of penalties under section 30165 of title 49,
			 United States Code, prior to the issuance of a final rule pursuant to
			 subsection (b).
				402.Imminent hazard
			 authority
				(a)In
			 generalSection 30118(b) of
			 title 49, United States Code, is amended by adding at the end the
			 following:
					
						(3)Imminent hazard
				ordersIf the Secretary of
				Transportation in making a decision under subsection (a) also initially decides
				that such defect or noncompliance presents a substantial likelihood of death or
				serious injury to the public, the Secretary shall notify such manufacturer. The
				opportunity for the manufacturer to present information, views, and arguments
				in accordance with paragraph (1) shall be provided as soon as practicable but
				not later than 10 calendar days after the initial decision. The Secretary shall
				expedite proceedings for a decision and order under paragraph (1) and shall, as
				appropriate, issue an imminent hazard
				order.
						.
				(b)ProceduresNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 issue procedures for the issuance and enforcement of imminent hazard orders
			 under section 30118(b)(3) of title 49, United States Code (as added by
			 subsection (a)), consistent with the provisions of chapter 301 of such title
			 and the Administrative Procedures Act.
				VAdditional
			 Provisions
			501.Preemption of State
			 law
				(a)Congressional
			 authorization requiredNotwithstanding any other provision of law,
			 the Secretary shall not publish a rule pursuant to section 30111 of title 49,
			 United States Code, that addresses the issue of preemption of State law seeking
			 damages for personal injury, death, or property damage unless Congress
			 expressly authorizes the Secretary to address such preemption.
				(b)Preemption
			 languageAny language addressing the issue of preemption
			 contained within regulations issued by the Secretary pursuant to section 30111
			 of title 49, United States Code, during the years 2005 through 2008 shall not
			 be considered in determining whether any such rule preempts any action under
			 State law seeking damages for personal injury, death, or property damage unless
			 Congress expressly authorizes the Secretary to address such preemption.
				
	
		July 14, 2010
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
